Citation Nr: 1410967	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  10-36 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for a left ankle sprain.

2. Entitlement to service connection for right ear hearing loss.

3. Entitlement to service connection for left ear hearing loss.

4. Entitlement to service connection for tinnitus.

5. Entitlement to service connection for a low back disability.

6. Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran had active service from July 1982 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In August 2012, the Board remanded the appeal to the agency of original jurisdiction for additional development, and it now returns to the Board for appellate review.

The hearing loss, tinnitus, cervical spine, and lumbar spine service connection issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's left ankle strain is manifested by moderate limitation of motion represented by dorsiflexion to 12 degrees, plantar flexion to 30 degrees, inversion and eversion to 15 degrees each with pain occurring medially.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent have not been met for service-connected left ankle strain. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.71a, Diagnostic Code 5271 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Stegall Considerations

The Board observes that this case was remanded by the Board in August 2012. The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders." See Stegall v. West, 11 Vet. App. 268, 271 (1998).  With regard to the left ankle claim, the purpose of the remand was to obtain up-to-date VA treatment notes, and these were added to the claims file.  Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the August 2012 remand, and that the Board may now proceed with adjudication of the claims.

I. VA's Duties to Notify and Assist 

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  However, in this case, the Veteran's filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2013).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision on appeal, and a statement of the case (SOC) which set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.
VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing him with a VA examination.  The Veteran's service treatment records, VA medical records, and the report of a June 2009 VA examination were reviewed by both the AOJ and the Board in connection with adjudication of the claim. The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claim.

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the examiner reviewed the claims file, documented the Veteran's subjective complaints and medical history, and evaluated the Veteran.  Clinical findings relevant to the rating criteria were reported.  Nothing suggests that any examiner documented findings inconsistent with the medical history outlined in the claims file or not representative of the Veteran's symptomatology. Therefore, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159 (c)(4). 

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claims without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

III. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis). However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body. Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011). 

Normal range of ankle motion is from 20 degrees of upward dorsiflexion to 45 degrees of downward plantar flexion. 38 C.F.R. § 4.71, Plate II. 

The Board observes that the words "moderate" "moderately severe," and "marked," as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

The Veteran's service-connected left ankle sprain has been assigned an initial 10 percent rating under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2013). Under these criteria, a 10 percent rating is assigned for moderate limitation of motion, and a 20 percent rating is assigned for marked limitation of motion. A 20 percent rating is the maximum rating available under Diagnostic Code 5271. 

There is no evidence of nonunion or malunion of the ankle joint with impairment in the knee or ankle (Diagnostic Code 5262); ankylosis of the ankle (Diagnostic Code 5270); ankylosis of the subastralgar or tarsal joint (Diagnostic Code 5272); malunion of Os calcis or astragalus (Diagnostic Code 5273); or astragalectomy (Diagnostic Code 5274).  Further, a rating for degenerative or traumatic arthritis is only for consideration when limitation of motion of a joint is otherwise not compensated. 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  Thus, a higher or separate evaluation under any of these rating codes is not for consideration.

The relevant evidence includes the report of a June 2009 VA examination.  At this examination the Veteran reported having pain every day, aggravated by standing for two hours and walking for one to two miles or up one flight of stairs.  Clinical examination revealed a normal appearing ankle with no deformities and no swelling.  There was tenderness medially over the malleolus and posterior malleolus.  Dorsiflexion was from 0 to 12 degrees.  Plantar flexion was from 0 to 30 degrees.  Inversion and eversion were each from 0 to 15 degrees.  Pain occurred medially with all movements.  There was no weakness, fatigue, incoordination, or additional loss of range of motion with repetitive movement times three.  Gait was normal.  X-rays were negative.  

Neither VA nor private treatment records reflect treatment for the Veteran's left ankle disability.  He has not made any specific arguments with regard to his symptoms outside his complaints at the VA examination.  See Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007) (holding that some disabilities are not capable of lay observation); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

Based on the above, the Board determines that the preponderance of the evidence is against an initial rating in excess of 10 percent for the service-connected left ankle disability.  The Veteran has lost 8 degrees of dorsiflexion out of 20, and 15 degrees of plantar flexion out of 45, which is approximately 35 percent of the total range of motion.  While he complains of constant pain, he has not sought treatment for the disability, whereas he has been treated for other orthopedic disabilities.  His gait is also not altered because of the ankle, and he does not use any sort of assistive device or braces.  In light of these facts, the Board finds that the Veteran's limitation of motion of the ankle was no greater than moderate, for while he does experience limitations of duration of walking and standing, he can perform these activities without difficulty.  

As noted, the Board is required to consider the effect of pain and weakness when rating a disability of the musculoskeletal system. 38 C.F.R. §§ 4.40, 4.45 (2012); DeLuca. However, the objective evidence does not demonstrate functional limitation due to pain or weakness that more nearly approximates the criteria for a higher evaluation. 

The Board has considered the applicability of the benefit of the doubt doctrine. However, as reflected by the above discussion, the competent and probative evidence does not show that the Veteran's symptoms more closely approximate ratings in excess of those assigned. Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal, and his initial rating claim must be denied. 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7.

Extra-schedular and Total Disability due to Individual Unemployability (TDIU) Ratings

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient. See 38 C.F.R. 
§§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extra-schedular rating. 38 C.F.R. § 3.321(b) (2013). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board. Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and no referral is required, although in this case the claim was referred to the Director of Compensation.

The Veteran's service-connected lumbar spine disability manifests in pain, loss of range of motion, and difficulty lifting and reaching and with sitting for long periods of time. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule. The General Formula for Rating Diseases and Injuries of the Spine provide disability ratings on the basis of limitation of motion. See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in range of motion and standing and walking for long periods.  In short, there is nothing exceptional or unusual about the Veteran's left ankle disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his left ankle disability has caused him to miss work or has resulted in any hospitalizations.  While his ankle disability affects the Veteran's ability to stand or walk for extended periods, there is no indication that these limitations render him, unable to do his job.  The Board finds, therefore, that the Veteran's service-connected left ankle disability does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Finally, while the appeal was pending, in Rice v. Shinseki, 22 Vet. App. 447   (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record. The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996). See also Caffrey v. Brown, 6 Vet. App. 377   (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran has not filed a claim for TDIU, and he is noted to be employed.  Therefore, further contemplation of a TDIU rating in this case is not necessary.



ORDER

Entitlement to an initial rating in excess of 10 percent for a left ankle sprain is denied.


REMAND

The Board determines that another remand is necessary with regard to the service connection claims.  The remand issued in August 2012 ordered, in pertinent part, that additional VA examinations be scheduled to assess the etiologies of the Veteran's right and left ear hearing loss, tinnitus, cervical spine disability, and lumbar spine disability.  These examinations were performed in December 2012 with an addendum opinion from the audiologist being received in April 2013.  However, the remand instructed that a complete rationale must be provided for any opinion provided for each disability, and the Board's review of the VA examination reports reveals that the rationale for each opinion is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The audiologist indicated that an opinion could not be formed without resorting to mere speculation because of the lack of separation audiogram.  This is not a sufficient basis for a negative opinion, as hearing loss that first manifests after service may still be service-connected.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  With regard to the tinnitus, the examiner stated only that it was less likely as not caused by military noise exposure.  The cervical spine and lumbar spine examiner did not address the November 1985 service treatment records that relate to the Veteran's auto accident and his subsequent back and neck complaints.  Therefore, a remand is required so that additional etiological opinions may be obtained.
.
Accordingly, the case is REMANDED for the following action:

1.  Request an addendum opinion from the December 2012 audiologist or another equally qualified audiologist if she is unavailable.  The claims file must be provided for review, and the report must reflect that such review occurred.  The examiner must provide an opinion as to whether any degree of bilateral hearing loss and tinnitus is related to the Veteran's military service.   The examiner is advised that the lack of a separation audiogram is not a sufficient rationale for a negative opinion.  Hearing loss that first manifested after service may still be deemed related to noise exposure in service.   If an opinion cannot be rendered without another clinical evaluation, such examination should be scheduled.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2.  Request an addendum opinion from the December 2012 VA orthopedic examiner or another equally qualified examiner if the 2012 examiner is unavailable.  The claims file must be provided for review, and the report must reflect that such review occurred.  The examiner must provide an opinion as to whether the current cervical and lumbar spine disorders are related to the Veteran's military service, to include the auto accident documented in November 1985 service treatment records.  If an opinion cannot be rendered without another clinical evaluation, such examination should be scheduled.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  After the development requested has been completed, the RO must review the medical reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the RO must implement corrective procedures at once.  

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claim on appeal.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


 
______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


